DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-26 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sasaki (US Pub no. 2018/0123026 A1)
Regarding claim 24, Sasaki et al et al discloses a magnetic memory device( fig. 8), comprising: a conductive line (120)on a substrate(110); and a magnetic tunnel junction pattern(105) on the conductive line (120), wherein: the conductive line(120) includes: a first conductive line(120a) adjacent to the magnetic tunnel junction pattern(105); and a second conductive line (120bI)spaced apart from the magnetic tunnel junction pattern(105) with the first conductive line(120a) therebetween, the first conductive line (120a)is configured to exert a spin-orbit torque on the magnetic tunnel junction pattern(105) [0175- 120a is called the spin current generation portion], and a resistivity of the second conductive line (120b)is lower than a resistivity of the first conductive line(120a)[0175].


Regarding claim 26, Sasaki et al discloses wherein the second conductive line (120b / 2b)includes a metal or a metal alloy having a resistivity that is lower than the resistivity of the first conductive line(120a / 2a)[0122].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitani (US Pub no 2021/0167278 A1) in view of Sasaki (US Pub no. 2018/0123026 A1).

Regarding claim 13, Ishitani  et al discloses a magnetic memory device comprising a lower electrode(Cw) on a substrate(SUB) fig. 2; a conductive line(20) on the lower electrode(cw) a magnetic tunnel junction pattern (10)on the conductive line(20), wherein: the conductive line(20) includes: a first conductive line (20a)adjacent to the magnetic tunnel junction pattern(10); and a second conductive line(20b) between the lower electrode(Cw) and the first conductive line(20a) (fig. 2/fig. 3),  and a resistivity of the second conductive line (20b)is smaller than a resistivity of the first conductive line(20a) [0098]

However, Sasaki et al discloses a sin orbit torque wiring ( 2) comprises a pure spin current generation portion 2A that adjoins the first ferromagnetic metal layer 1 and a low resistance portion 2B comprising a material having a lower electrical resistance than the pure spin current generation portion 2A.[0061]. Additionally, the pure spin current generation portion 2A may include a topological insulator. The pure spin current generation portion 2A may consist solely of a topological insulator.[0085]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishitani et al with a topological insulator as taught by Sasaki et al to provide pure spin current with high efficiency.
Regarding claim 14, Ishitani et al discloses wherein the second conductive line (20b)includes a metal or a metal alloy having a resistivity that is lower than the resistivity of the first conductive line[0098[0099] .
Regarding claim 15, Ishitani et al discloses wherein the first conductive line (20a) is configured to exert a spin-orbit torque on the magnetic tunnel junction pattern (10)[0092-0097]
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of claim 1 including a resistivity of the second conductive line is lower than a resistivity of the first conductive line, and a resistivity of the high resistance .
Claims 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813